Citation Nr: 1624901	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  07-26 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service.

2.  Entitlement to service connection for hypertension as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service.

3.  Entitlement to service connection for a right shoulder disability, to include rheumatoid arthritis, as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service.

4.  Entitlement to service connection for pericarditis with syncope as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to February 1994.  He also served in the North Carolina Army National Guard.  These matters are before the Board on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case was previously before the Board, most recently in January 2012.

In July 2010, the Board denied the Veteran's claims.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  The Veteran and VA filed a Joint Motion for Partial Remand (JMPR) with the Court.  In a September 2011 Order, the Court did not disturb the portion of the Board's July 2010 decision finding that service connection was not warranted for the claimed disabilities on a direct basis, but remanded the claim to the Board for readjudication of whether or not service connection was warranted on a presumptive basis.  Specifically, the JMPR instructed the Board to further address whether or not the claimed disabilities may be due to a medically unexplained multisymptom illness.

In January 2012, the Board remanded these issues to the RO for additional development of the evidence necessary to comply with the directives of the JMPR.

Recently, in May 2016, the Veteran appointed a  new representative, identified on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court has directed the Board to further discuss whether the Veteran may experience a bilateral hip disability, hypertension, a right shoulder disability, and/or pericarditis as the result of a multisymptom illness pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (regarding undiagnosed illnesses and certain illnesses contracted in the Persian Gulf War).

The Court stated that readjudication was necessary because neither the Board nor the November 2009 VA examiner addressed whether the Veteran's claimed disabilities, even if diagnosed, could be collectively linked to a medically unexplained chronic multisymptom illness.  The Court's directive through approval of the JMPR is the law of the case. Chisem v. Gober, 10 Vet. App. 526 (1997) (questions settled on a former appeal of the same case are no longer open for review).  See Browder v. Brown, 5 Vet. App. 268 (1993).  In its January 2012 remand, the Board explained that the November 2009 examination report must be returned to the examiner for a clarifying opinion.  38 C.F.R. § 4.2.

Following return of the case from the AOJ to the Board, review of the claims-file at this time reveals that pertinent evidence developed during the AOJ's processing of the remand is missing from the claims-file and/or portions of the needed development have not yet been completed.

In processing the directives of the January 2012 remand, the AOJ issued a supplemental statement of the case (SSOC) in June 2015.  The June 2015 SSOC references "VA examination results from the Gainesville VA Medical Center, dated April 29, 2013" for the bilateral hips issue, the hypertension issue, the right shoulder issue, and the heart issue.

The Veteran's claims-file contains a May 3, 2013 document (as dated in Virtual VA) containing the April 29, 2013 report / disability benefits questionnaire (DBQ) pertaining to the Veteran's heart health.  Another May 3, 2013 document (also in Virtual VA) contains an April 29, 2013 "Gulf War General Medical Examination" report that states that the Veteran does not report "any additional signs and/or symptoms not addressed through completion of DBQs identified...," and that the Veteran had a "Normal" physical examination "except as noted on additional Questionnaires included as part of this report."  (Emphasis Added.)  Significantly, then, this report presents a section entitled "Remarks" with the following text:

The veteran is claiming the following symptoms as a result of environmental exposures during deployment in Southwest Asia/Gulf War: 1. heart condition - see the heart DBQ; 2. Hip condition - see the hip DBQ; 3.HTN [hypertension] - see the HTN DBQ; 4. shoulder condition - see the shoulder DBQ.

Unfortunately, the Board is unable to review the referenced DBQs for the hip, hypertension, and shoulder issues (including review of both the Veterans Benefits Management System (VBMS) and Virtual VA).  The DBQ pertaining to the heart issue appears to be available for review.  Notably, a June 16, 2016 "CAPRI" set of records (16 pages in Virtual VA) contains five "COMPENSATION & PENSION EXAM" entries dated "Apr 29, 2013," with each stating only: "You may not VIEW this COMPLETED COMPENSATION & PENSION EXAM."

The Board is unable to proceed with informed appellate review of the case without the ability to review the contents of the April 29, 2013 VA examination reports.  Under the circumstances, the Board has no alternative but to remand this case to the AOJ to ensure that the development directed in the January 2012 is completed and that all associated examination reports and medical opinions are available for review in the Veteran's claims-file.

The Board regrets the additional delay to the final appellate review of this matter, but this latest remand is necessary to obtain the development of the evidence required to proceed with fully informed and proper consideration of the issues on appeal (and to ensure compliance with the JMPR directives approved by the Court).  The Board briefly notes that efforts by the Board to clarify the status of the referenced evidence through administrative means (without a remand) have been unsuccessful.  Unfortunately, until attempts to obtain this development are properly completed, a sound determination reflecting adequately informed consideration cannot be accomplished.

The Board further observes that, due to the above-discussed uncertainty with regard to the contents of pertinent VA examination reports, it is not possible at this time to make a fully informed determination as to whether the medical questions presented in the January 2012 Board remand directives have been adequately addressed in substantial compliance with the terms of that remand.  However, there are indications (including in the discussion of the evidence presented in the June 2015 SSOC) that not all of the pertinent questions were fully addressed in a manner adequate to resolve the concerns raised by the JMPR.  To avoid the need for any further remands and unnecessary further delay of final appellate review in the future, the Board shall at this time include the medical opinion request instructions previously presented in the January 2012 Board remand.  During the processing of this remand, the AOJ shall have the opportunity to review the complete evidentiary record and take any needed action to ensure that the requested information and medical opinions have actually been provided.  Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of all VA records (those not already associated with the claims file) pertaining to treatment and evaluation the Veteran has received for the disabilities pertinent to this appeal since the last such update of the evidentiary record with VA medical records.

2.  The AOJ should take all appropriate action to determine the availability of the contents of VA examination reports pertaining to the hip, hypertension, and shoulder issues referenced in the April 29, 2013 "Gulf War General Medical Examination" (stating: "2. Hip condition - see the hip DBQ; 3.HTN [hypertension] - see the HTN DBQ; 4. shoulder condition - see the shoulder DBQ").  Notably, a June 16, 2016 "CAPRI" set of records (16 pages in Virtual VA) contains five "COMPENSATION & PENSION EXAM" entries dated "Apr 29, 2013," with each stating only: "You may not VIEW this COMPLETED COMPENSATION & PENSION EXAM."  The AOJ must make the contents of the referenced reports available for review in the Veteran's claims-file.  In the event that any sought report is determined to be unavailable (or is determined to not exist), such determination must be clearly documented in the claims-file.

3.  After the AOJ determines that the evidentiary record is complete, the AOJ must ensure that all elements of the medical opinions sought by the January 2012 Board remand have been provided and are available for review.  Any additional action needed should be completed to ensure that the requested medical opinion addresses each of the elements requested by the January 2012 Board remand.

Specifically, to repeat the January 2012 Board remand directives, an examiner must provide an opinion as to whether the Veteran's claimed disabilities, regardless of diagnosis, can be collectively linked to a medically unexplained chronic multisymptom illness.  The entire claims folder and a copy of this remand must be made available to the reviewer.  The examination report must reflect review of the claims file, to include any evidence associated with the record as a result of this remand.  The requested medical opinion must address each of the following:

a) After reviewing the claims file, the examiner must state whether the Veteran has, or has had at any point after filing his claim in July 2005, a bilateral hip disability, right shoulder disability, hypertension, or pericarditis.  The examiner must provide an opinion as to whether any such claimed disabilities or signs and symptoms of disabilities (if undiagnosed), can be collectively linked to a medically unexplained chronic multisymptom illness due to the Veteran's Gulf War service.

b) In rendering the requested opinions, the examiner must address the Veteran's contentions that he was exposed to asbestos, burn pits, and other toxic chemicals during his active duty service.  The examiner also must discuss the Internet research submitted by the Veteran on the topic of Gulf War Syndrome.

c) The examiner must provide a full statement of the basis (or bases) for the conclusion(s) reached.  The examiner has an independent responsibility to review the claims file for pertinent evidence, but his or her attention is drawn to the November 2009 VA examination report, November 2009 cardiac evaluation, the Veteran's May 2009 report of in-service chemical exposure, May 2005 private hospital treatment notes, May 1990 treatment for right hip pain, and any pertinent evidence associated with the claims file as a result of this remand.

The examiner must explain the  rationale for all opinions.  If determining, in his or her own professional medical opinion, that an opinion cannot be rendered without resort to speculation, the examiner must so state and explain the reasons why this is the case.

4.  Thereafter, the AOJ should review the record and readjudicate the issues remaining on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC and afford the appellant and his representative the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




